ORDER
RONALD M. SALZER of HACKENSACK, who was admitted to the bar of this State in 1983, having tendered his consent to disbarment as an attorney at law of the State of New Jersey, and good cause appearing;
It is ORDERED that RONALD M. SALZER is disbarred by consent, effective immediately; and it is further
ORDERED that respondent’s name be stricken from the roll of attorneys and that he be permanently restrained and enjoined from practicing law; and it is further
ORDERED that the Office of Attorney Ethics may transfer all funds, if any, currently existing in any New Jersey financial institution maintained by RONALD M. SALZER, pursuant to Rule 1:21-6, which were restrained from disbursement except upon application to this Court, for good cause shown, by Order of this Court dated June 2,1995; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with disbarred attorneys.